DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/01/2022 has been entered. Claims 1-3, 7-14, and 16-26 are pending in the application. 

Claim Objections
Claim 25 is objected to because of the following informalities:  
The recitation in claim 25 of “said quick-release member is actual by a user” should be changed to --said quick-release member is actuable by a user--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12-14, 16-19, and 22-26  are rejected under 35 U.S.C. 103 as being unpatentable over Haber (5607362) in view of Baley (3447805).

 	Regarding claim 1, Haber (Figures 1-4) teaches a hockey stick extension device comprising: a mounting component (Fig. 3-4, Part No. 14) configured for installation on a shaft (6) of a hockey stick at a handle-end thereof (Col. 3, Lines 31-41); and 5a slider component (Fig. 3-4, Part No. 30) telescopically mated with the mounting component (14) for sliding axial movement therealong between a retracted position minimizing a combined axial length of the mounting component and the slider component, and an extended position maximizing said combined axial length of the mounting component and the slider component (Col. 4, Lines 11-29 and Lines 42-52) (See Fig. 3-4); wherein said slider (30) is biased into a first one of either said extended position or said retracted position (See Fig. 3) (Col. 4, Lines 11-29); 10whereby with the mounting component (14) installed at the handle-end of the shaft (6) of the hockey stick, sliding movement of the slider component (30) from the retracted position to the extended position increases an overall effective shaft length of the hockey stick (See Fig. 3-4).  
 	It is noted that prior art of Haber teaches an extension device for a shaft of a sports implement (a golf club shaft) and is fully capable of being used as a “hockey stick extension device” as the recited limitation is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Haber.
 	Haber does not teach in a second one of either said extended position or said retracted position, said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position.
 	Baley (Figures 1-5) teaches in a second one of either said extended position or said retracted position, said slider is self-locking in a releasably locked state () that prevents movement of the slider component toward said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 2, the modified Haber (Figures 1-4) teaches said mounting component (14) 15comprises a stem (Fig. 3-4, Part No. 18) sized and shaped for insertion into a hollow interior of said shaft (6) of the hockey stick.  


	Regarding claim 7, the modified Haber (Figures 1-4) teaches the slider (30) component is biased into the extended position (See Fig. 3) (Col. 4, Lines 11-29). 
 	The modified Haber does not teach the slider component is self-locking in the retracted position.  
	Baley (Figures 1-5) teaches the slider component is self-locking in the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is self-locking in the retracted position as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 8, the modified Haber (Figures 1-4) teaches the slider component (30) is biased into 5the extended position (See Fig. 3) (Col. 4, Lines 11-29) by a compression spring (Fig. 3, Part No. 12) acting between the mounting component (14) and the slider component (30).  


	Regarding claim 9, the modified Haber (Figures 1-4) teaches said compression spring (12) acts against said slider component (30) at a capped upper end thereof (See Fig. 3).
 

	Regarding claim 12, the modified Haber (Figures 1-4) teaches a hockey stick extension device comprising: a mounting component (Fig. 3-4, Part No. 14) configured for installation on a shaft (6) of a hockey stick at a handle-end thereof (Col. 3, Lines 31-41).  
 	The modified Haber does not teach a quick-release member that, in the releasably locked state of said slider component, resides in a user-accessible position in which said quick-release member is actuable by a user to release the slider component from said releasably locked state, and thereby initiate biased movement of the slider component into said first one of either said extended position or said retracted position.
	Baley (Figures 1-5) teaches a quick-release member (Fig. 1-2, Part No. 30) that, in the releasably locked state of said slider component, resides in a user-accessible position in which said quick-release member is actuable by a user to release the slider component (12) from said releasably locked state, and thereby initiate biased movement of the slider component into said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with said quick-release member is actuable by a user to release the slider component from said releasably locked state as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 13, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the slider component is self-locking in the retracted position.  
	Baley (Figures 1-5) teaches the slider component (12) is self-locking in the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is self-locking in the retracted position as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 14, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the locking mechanism is configured to lock the slider component in only the retracted position.  
	Baley (Figures 1-5) teaches the locking mechanism (30) is configured to lock the slider component (12) in only the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the locking mechanism is configured to lock the slider component in only the retracted position as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 16, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the quick release member comprises a depressible locking element on a first one of either the mounting component or the slider component, and cooperates with a corresponding lock opening in a second one of either the mounting component or the slider component, the depressible locking element being biased into a locking position that engages into said cooperating lock opening when aligned therewith.  
	Baley (Figures 1-5) teaches the quick release member comprises a depressible locking element (Fig. 1-2, Part No. 30) on a first one of either the mounting component (23) or the slider component (12), and cooperates with a corresponding lock opening (See Fig. 1-4) in a second one of either the mounting component (23) or the slider component (12), the depressible locking element (30) being biased into a locking position that engages into said cooperating lock opening when aligned therewith (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element being biased into a locking position that engages into said cooperating lock opening when aligned therewith as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 17, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the depressible locking element is disposed on the mounting component, and the cooperating lock opening is disposed on the slider component.  
	Baley (Figures 1-5) teaches the depressible locking element (30) is disposed on the mounting component (23), and the cooperating lock opening is disposed on the slider component (12) (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element is disposed on the mounting component, and the cooperating lock opening is disposed on the slider component as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 18, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the depressible locking element 10resides adjacent an upper end of the mounting component that resides outside the shaft of the hockey stick when installed thereon.  
	Baley (Figures 1-5) teaches the depressible locking element (Fig. 1-2, Part No. 30) resides adjacent an upper end of the mounting component (23) that resides outside the shaft of the sporting implement when installed thereon (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element 10resides adjacent an upper end of the mounting component as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 19, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the cooperating lock opening resides adjacent an upper end of the slider component to receive the depressible locking element when the slider component is fully retracted.  
	Baley (Figures 1-5) teaches the cooperating lock opening resides adjacent an upper end of the slider component (12) to receive the depressible locking element (30) when the slider component is fully retracted (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the cooperating lock opening resides adjacent an upper end of the slider component to receive the depressible locking element when the slider component is fully retracted as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


20 	Regarding claim 22, Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a shaft (Fig. 1-6, Part No. 6) having a blade end (2) and an opposing handle end; a slider component (14) supported on said shaft (6) adjacent the handle end thereof in a slidable manner movable axially along said shaft between a retracted position of minimal axial protrusion from said handle end of the shaft, and an extended 25position of greater axial protrusion from said handle end of the shaft to increase an21 overall effective shaft length of the hockey stick; wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	It is noted that prior art of Haber teaches an extension device for a shaft of a sports implement (a golf club shaft) and is fully capable of being used as “an extendable/collapsible hockey stick” as the recited limitation is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Haber.
	Haber does not teach in a second one of either said extended position or said retracted position, said slider component is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position.
	Baley (Figures 1-5) teaches in a second one of either said extended position or said retracted position, said slider component is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with said slider component is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


 	Regarding claim 23, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach the slider component is self-locking in said second of either said extended position or said retracted position through cooperation of a user-depressible locking element carried on the shaft and a cooperating lock opening in the slider, the user-depressible locking element being biased into a locking position that engages into said cooperating lock6 opening when aligned therewith.  
	Baley (Figures 1-5) teaches the slider (12) component is self-locking in said second of either said extended position or said retracted position through cooperation of a user-depressible locking element (30) carried on the shaft (11) and a cooperating lock opening (See fig. 1-4) in the slider (12), the user-depressible locking element (30) being biased into a locking position that engages into said cooperating lock6 opening when aligned therewith (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the user-depressible locking element being biased into a locking position that engages into said cooperating lock6 opening when aligned therewith as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 24, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach the slider component is biased into the extended position, and is self-locking in the retracted position.  
	Baley (Figures 1-5) teaches the slider component (12) is biased into the extended position, and is self-locking in the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is biased into the extended position, and is self-locking in the retracted position as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 25, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach a quick-release member that, in the releasably locked state of said slider component, resides in a user-accessible position in which said quick-release member is actual by a user to release the slider component from said locked state, and thereby initiate biased movement of the slider component into said first one of either said extended position or said retracted position.  
	Baley (Figures 1-5) teaches a quick-release member (30) that, in the releasably locked state of said slider component (12), resides in a user-accessible position in which said quick-release member (30) is actual by a user to release the slider component (12) from said locked state, and thereby initiate biased movement of the slider component (12) into said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with said quick-release member is actual by a user to release the slider component from said locked state as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).


	Regarding claim 26, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach the slider component is self-locking in only the retracted position.
	Baley (Figures 1-5) teaches the slider component (12) is self-locking in only the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is self-locking in only the retracted position as taught by Baley as a means of releasable locking a telescopic grip of a sports implement (Baley: Col. 3, Lines 32-46).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Baley, further in view of Jordan (5782693).

	Regarding claim 3, the modified Haber (Figures 1-4) teaches said mounting component (14) further comprises a head (Fig. 3-4, Part No. 16) disposed atop said stem (18), said head (16) residing inside the slider component (30) to prevent 20separation of the slider component from said mounting component.  
 	The modified Haber does not teach said head being greater in size than an opening at a bottom end of said slider component to prevent 20separation of the slider component from said mounting component.
 	Jordan (Figures 1-20) teaches said head (Fig. 2B, Part No. 72; Fig. 2C, Part no. 32) being greater in size than an opening at a bottom end of said slider component to prevent 20separation of the slider component from said mounting component (Col. 5, Lines 4-10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with said head being greater in size than an opening at a bottom end of said slider component as taught by Jordan as a means of providing a sports implement with stopping means for limiting movement of a telescoping handle extension device (Jordan: Col. 5, Lines 4-10).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Baley, further in view of Radway (4614343).

	Regarding claim 10, the modified Haber (Figures 1-4) teaches said compression spring (12) acts against said slider component (30) at a capped upper end thereof (See Fig. 3).
 	The modified Haber does not teach the capped upper end of the slider 10component comprises an internal boss depending downwardly therefrom, and an upper end of the compression spring is received around said internal boss.  
 	Radway (Figures 1-10) teaches the capped upper end of the slider 10component comprises an internal boss (Fig. 3, Part No. 46) depending downwardly therefrom, and an upper end of the compression spring (43) is received around said internal boss (46) (Col. 4, Lines 55-68 and Col. 5, Lines 1-35).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with an upper end of the compression spring is received around said internal boss as taught by Radway as a means of securing a spring to an interior of a sports implement so that the spring is compressible in response to movement of a sliding member (Radway: Col. 5, Lines 18-35).


	Regarding claim 11, the modified Haber (Figures 1-4) teaches the mounting component (30) comprises a hollow cavity opening thereinto from an upper end thereof (See Fig. 3). 
 	The modified Haber does not teach an upright boss that is disposed within said hollow cavity and receives a bottom end of the compression 15spring.
	Radway (Figures 1-10) teaches an upright boss (Fig. 3, Part No. 45) that is disposed within said hollow cavity and receives a bottom end of the compression 15spring (43) (Col. 4, Lines 55-68 and Col. 5, Lines 1-35).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with an upright boss that is disposed within said hollow cavity and receives a bottom end of the compression 15spring as taught by Radway as a means of securing a spring to an interior of a sports implement so that the spring is compressible in response to movement of a sliding member (Radway: Col. 5, Lines 18-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Baley, further in view of Post (6565280).

15 	Regarding claim 20, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the depressible locking element comprises a resiliently flexible lock tab.  
 	Post (Figures 1-6) teaches the depressible locking element (Fig. 4-5, Part No. 52) comprises a resiliently flexible lock tab (Col. 5, Lines 28-60).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element comprises a resiliently flexible lock tab as taught by Post as a means securing a shaft extension of a sports implement using an elongated flexible locking tab (Post: Col. 5, Lines 28-60; See fig. 4-5).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Baley, further in view of Tashjian (5609336).

	Regarding claim 21, the modified Haber (Figures 1-4) teaches the mounting component (14) is installed at the handle end of the shaft (6) of said hockey stick.  
 	The modified Haber does not teach the mounting component is installed at the handle end of the shaft of said hockey stick.
 	Tashjian (Figures 1-7) teaches the mounting component (Fig. 2 and 7, Part No. 20) is installed at the handle end of the shaft of said hockey stick (Col. 3, Lines 48-67 and Col. 4, Lines 1-2).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the mounting component is installed at the handle end of the shaft of said hockey stick as taught by Tashjian as a means of providing a telescoping handle installed at an end of a hockey stick shaft (Tashjian: Col. 3, Lines 59-67 and Col. 4, Lines 1-2).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-14, and 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that applicant’s amendment to claim 1 of “said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position” is a new limitation as none of canceled claims 4-6 previously recited “said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711